Name: 2010/297/CFSP: Political and Security Committee Decision EUSEC/1/2010 of 18Ã May 2010 on the establishment of the Committee of Contributors for the European Union Mission to provide advice and assistance for security sector reform in the Democratic Republic of Congo (EUSEC RD Congo)
 Type: Decision
 Subject Matter: Africa;  cooperation policy;  EU institutions and European civil service;  politics and public safety;  European construction
 Date Published: 2010-05-26

 26.5.2010 EN Official Journal of the European Union L 127/14 POLITICAL AND SECURITY COMMITTEE DECISION EUSEC/1/2010 of 18 May 2010 on the establishment of the Committee of Contributors for the European Union Mission to provide advice and assistance for security sector reform in the Democratic Republic of Congo (EUSEC RD Congo) (2010/297/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 38 thereof, Having regard to Council Joint Action 2009/709/CFSP of 15 September 2009 on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of Congo (EUSEC RD Congo) (1), and in particular Article 10(3) thereof, Whereas: (1) Under Article 10(3) of Joint Action 2009/709/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the establishment of a Committee of Contributors (CoC) for EUSEC RD Congo. (2) The European Council Conclusions of GÃ ¶teborg of 15 and 16 June 2001 established guiding principles and modalities for third States contributions to police missions. On 10 December 2002, the Council approved the document entitled Consultations and Modalities for the Contributions of non-EU States to EU civilian crisis management operations which further developed the arrangements for the participation of third States in civilian crisis management operations, including the establishment of a Committee of Contributors. (3) The CoC will play a key role in the day-to-day management of EUSEC RD Congo. It will be the main forum for discussing all problems relating to the day-to-day management of the Mission. The PSC, which exercises the political control and strategic direction of the Mission, is to take account of the views expressed by the CoC, HAS ADOPTED THIS DECISION: Article 1 Establishment A Committee of Contributors (CoC) for the European Union Mission to provide advice and assistance for security sector reform in the Democratic Republic of Congo (EUSEC RD Congo) is hereby established. Article 2 Functions 1. The CoC may express views which shall be taken into account by the PSC which exercises the political control and strategic direction of EUSEC RD Congo. 2. The terms of reference of the CoC are laid down in the document entitled Consultations and Modalities for the Contribution of non-EU States to EU civilian crisis management operations. Article 3 Composition 1. All EU Member States are entitled to be present at the CoCs discussions but only contributing States shall take part in the day-to-day management of EUSEC RD CONGO. Representatives of the third States participating in EUSEC RD CONGO may attend the CoCs meetings. A representative of the European Commission may also attend the CoCs meetings. 2. The CoC shall receive regular information from the Head of Mission. Article 4 Chair The CoC shall be chaired by the High Representative of the Union for Foreign Affairs and Security Policy or by his or her representative. Article 5 Meetings 1. The CoC shall be convened by the Chair on a regular basis. Where circumstances require, emergency meetings may be convened on the Chairs initiative, or at the request of a member. 2. The Chair shall circulate in advance a provisional agenda and documents relating to the meeting. The Chair shall be responsible for conveying the outcome of the CoCs discussions to the PSC. Article 6 Confidentiality 1. In accordance with Council Decision 2001/264/EC of 19 March 2001 (2), the Councils security regulations shall apply to the meetings and proceedings of the CoC. In particular, representatives in the CoC shall possess adequate security clearance. 2. The deliberations of the CoC shall be covered by the obligation of professional secrecy, except insofar as the CoC unanimously decides otherwise. Article 7 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 18 May 2010. For the Political and Security Committee The Chairperson C. FERNÃ NDEZ-ARIAS (1) OJ L 246, 18.9.2009, p. 33. (2) OJ L 101, 11.4.2001, p. 1.